           Case 19-32825 Document 58 Filed in TXSB on 03/30/20 Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                              ENTERED
                                                                                                 03/30/2020
IN RE:                              §
HL BUILDERS, LLC; aka CD HOMES, LLC §                     CASE NO: 19-32825
       Debtor(s)                    §
                                    §                     CHAPTER 11

                                              ORDER

       Pending before the Court is Fuqua and Associates PC’s Application and Compensation
scheduled to be heard on April 15, 2020.1 It is therefore

         ORDERED: that

             1. The April 15, 2020 hearing is terminated.
             2. Within two business days of receipt of this Order, Plaintiff must serve a copy of
                this Order on all parties entitled to notice of the hearing and file a certificate of
                service with the Clerk’s office.


         SIGNED 03/30/2020.


                                                   ___________________________________
                                                           Eduardo V. Rodriguez
                                                        United States Bankruptcy Judge




1
    ECF No. 56.
1/1
